Title: From George Washington to Anne-César, chevalier de La Luzerne, 6 November 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 6th Novemr 1782
                  
                  Your Excellency’s favor of the 25th ulto only reached me yesterday.  The Treasurer of the French Army has remitted 537 dollars to our Quarter Master General according to your direction.
                  The principal Channel, by which I have gained certain information of the motions of the enemy’s Fleet, has been thro’ General Forman of Monmouth in the State of New Jersey, and before I call upon him for the account of the expences which have been incurred in procuring and forwarding his intelligences, I would wish to know, whether your Excellency would have him discharge those persons who are in his employ, or keep them in pay untill the Marquis de Vaudreuil shall have sailed from Boston.  Your Excellency will be pleased to observe; that the actual procurance of the intelligences will be much the least part of the expence to you, as the means, which I constantly employ for that purpose, have generally furnished me with such as you desired to be informed of—keeping up the communication with Mr de Vaudreuil has been and will be the heaviest charge.
                  There is no such Corps in America as the 75th Regt of Grenadiers—nor even the 75th Regt of Foot.
                  As I informed your Excellency on the 25th ulto that a Division of the British Fleet had fallen down—I did not again advise you that this division consisted of 14 sail of the Line—7 Frigates and ten or twelve Transports and that they went to sea the 26th ulto.  But I forwarded the advice to the Admiral.
                  Inclosed is the substance of the latest intelligence which I have received from New York.
                  The letters which your Excellency committed to my care a few days ago were immediately forwarded.  I have the honor to be with the highest Respect and warmest Esteem Your Excellency’s Most obt and hble Servt
                  
                     Go: Washington
                  
               